Bloodworth, J.
C. L. Campbell sued the Louisville & Nashville Railroad Company in a justice’s court for “damages for killing one female dog.” The dog was found dead upon the railroad-track. No one saw the occurrence that resulted in her death. Upon the trial of the case on appeal in the superior court a verdict was rendered against the railroad company; motion for a new trial was overruled and it excepted. The verdict for the plaintiff could be sustained only by the presumption which arose under section 2780 of the Civil Code of 1910. Under the ruling in W. & A. Railroad v. Henderson by the Supreme Court of the United States, 279 U. S. 639 (49 Sup. Ct. 445), “The presumption raised by § 2780 is reasonable and arbitrary and violates the due-process clause of the fourteenth amendment.” The effect of this ruling is to declare that section of the Civil Code, as applied to the particular facts of this case, “null and void,” and that the presumption created thereby can be of no avail to the plaintiff. Independently of this presumption the evidence fails to support the verdict.

Judgment reversed.

Broyles, G. J., and Lulce, J., concur.